Exhibit 10.31.B

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of
November 20, 2012 (the “Effective Date”), by and between Anatolio B. Cruz III
(“Executive”) and Scripps Networks Interactive, Inc. (the “Company”). The
Company and Executive are sometimes collectively referred to herein as the
Parties and individually as a Party.

WHEREAS, Executive and the Company have determined to provide for Executive’s
termination of employment from the Company on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

1. Separation.

(a) Resignation. As of November 30, 2012, Executive hereby resigns from his
position as Chief Legal Officer and Corporate Secretary of the Company and from
any and all directorships and officer positions Executive may hold with the
Company’s affiliates. Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon request by the Company, but
he shall be treated for all purposes as having so resigned on November 30, 2012,
regardless of when or whether he executes any such documentation. As used in
this Agreement, the term “affiliate” shall mean any entity controlled by,
controlling, or under common control with, the Company.

(b) Termination of Employment. Executive shall continue to serve as a full-time
employee of the Company from the Effective Date through December 14, 2012 (the
“Separation Date”) at his base salary level in effect as of the Effective Date,
and shall perform such duties as may from time-to-time be specified by the Chief
Executive Officer of the Company. Effective as of the Separation Date,
Executive’s employment with the Company and its affiliates shall terminate.

2. Accrued Benefits. The Company shall pay or provide to Executive the following
payments and benefits:

(a) Salary and Vacation Pay. Within 15 calendar days after the Separation Date,
or such earlier date required by law, the Company shall issue to Executive his
final paycheck, reflecting (i) his earned but unpaid base salary through the
Separation Date, and (ii) his accrued but unused vacation pay through the
Separation Date.

(b) Expense Reimbursements. The Company, within 30 calendar days after the
Separation Date, shall reimburse Executive for any and all reasonable business
expenses incurred by Executive in connection with the performance of his duties
prior to the Separation Date, which expenses shall be submitted by Executive to
the Company with supporting receipts and/or documentation no later than 15
calendar days after the Separation Date.



--------------------------------------------------------------------------------

(c) Other Benefits. To the extent not theretofore paid or provided, the Company
shall pay or provide, or cause to be paid or provided, to Executive any other
amounts or benefits required to be paid or provided or which Executive is
eligible to receive under the Company’s Pension Plan, Supplemental Executive
Retirement Plan, 401K Savings Plan, Executive Deferred Compensation Plan and
Supplemental Contribution Plan, in each case in accordance with the terms and
normal procedures of each such plan and based on accrued and vested benefits
through the Separation Date.

3. Separation Benefits. In consideration of, and subject to and conditioned upon
Executive’s execution and non-revocation of the general release attached as
Exhibit A to this Agreement (the “Release”) and as provided in Section 4 of this
Agreement, and provided that Executive has fully complied with his obligations
set forth in Sections 1, 5, 6 and 7 of this Agreement, the Company shall pay or
provide to Executive the following payments and benefits, which Executive
acknowledges and agrees constitute adequate and valuable consideration, in and
of themselves, for the promises contained in this Agreement:

(a) Employment Agreement. The Company shall pay or provide to Executive the
payments and benefits contemplated by Section 8(e)(ii) through and including
(viii) of the employment agreement between Executive and the Company dated
August 12, 2011 (the “Employment Agreement”) to which Executive would have been
entitled upon a resignation without “Cause” (as set forth on Exhibit B hereto)
in each case upon the terms, and subject to the conditions, of the Employment
Agreement and the Scripps Networks Interactive, Inc. Executive Severance Plan.

(b) Equity Awards. The outstanding and unvested equity awards under the
applicable Company equity plans held by Executive as of the Separation Date that
(i) are time-vested restricted share units shall immediately vest (in full and
without pro-ration) as of the Separation Date and shall be paid within 30
calendar days after the Separation Date pursuant to the terms, and subject to
the conditions, of the applicable award agreement; (ii) are performance-based
restricted share units shall vest (in full and without pro-ration) as if
Executive had remained employed for the entire applicable performance period
(and any additional period of time necessary to be eligible to receive payout
for that performance period), based on the extent to which the Company achieves
the applicable performance goals for the entire performance period and without
regard to any discretionary adjustments that have the effect of reducing the
amount of the payout (other than discretionary adjustments applicable to all
senior executives who did not terminate employment), which if earned based on
actual performance results shall be payable after the end of the applicable
performance period upon the terms, and subject to the conditions, of the
applicable award agreement, and (iii) are stock options shall immediately vest
(in full and without pro-ration) on the Separation Date. All vested stock
options (including those that vest pursuant to the operation of the immediately
preceding sentence) that were granted (x) prior to 2011 shall remain exercisable
until the earlier of 90 days after the Separation Date or the expiration of the
remainder of the stated eight-year term, and (y) after 2010 shall remain
exercisable until the earlier of two years after the Separation Date or the
expiration of the remainder of the stated eight-year term.



--------------------------------------------------------------------------------

4. Release of Claims. Executive agrees that, as a condition to Executive’s right
to receive the payments and benefits set forth in Section 3, within 21 calendar
days following the Separation Date (the “Release Period”), Executive shall
execute and deliver the Release to the Company. If Executive fails to execute
and deliver the Release to the Company during the Release Period, or if the
Release is revoked by Executive or otherwise does not become effective and
irrevocable in accordance with its terms, then Executive will not be entitled to
any payment or benefit under Section 3 of this Agreement.

5. Employment Agreement. Executive acknowledges and agrees that he remains
obligated to comply with the provisions of Sections 7 (Non-Competition,
Confidential Information, Etc.) of the Employment Agreement, which provisions
shall continue to apply, in accordance with their terms, on and after the
Effective Date, notwithstanding any subsequent termination of Executive’s
employment. In this regard, Executive acknowledges that he hereby waives his
right under Section 7(i) of the Employment Agreement to forego the benefits
described in Section 3 above in exchange for a release of his obligations under
Section 7 of the Employment Agreement. The Company shall indemnify and hold
Executive harmless, and provide Executive coverage under a director’s and
officer’s liability insurance policy, as provided in Section 12 of the
Employment Agreement. Executive acknowledges that the payments and arrangements
contained in this Agreement shall constitute full and complete satisfaction of
any and all amounts properly due and owing to Executive as a result of his
employment with the Company and the termination thereof.

6. Payment of Non-Business Expenses. Executive agrees to pay for any and all
non-business charges on the Company’s charge card or otherwise for which he is
personally responsible, within 30 calendar days after the Separation Date, and
he acknowledges that the benefits under Section 3 of this Agreement shall not be
paid or provided until such non-business charges are paid by him in accordance
with this Section 6.

7. False Claims Representations. Executive acknowledges that he has disclosed to
the Company in writing any information he has concerning any conduct involving
the Company and its affiliates that he has any reason to believe may be
unlawful, unethical or otherwise inappropriate, including conduct in violation
of the Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall Street Reform and
Consumer Protection Act. Executive certifies that to the best of his knowledge,
information and belief, no member of management or any other employee (including
himself) who has a significant role in the Company’s internal control over
financial reporting has committed any fraud or engaged in any act, practice, or
course of conduct that operates or would operate as a fraud or deceit upon any
person or entity.

8. Miscellaneous.

(a) Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code (“Section 409A”) or are
exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If Executive
notifies the Company (with specificity as to the reason therefor) that Executive
believes that any provision of this Agreement would cause Executive to incur any
additional tax or interest under Section 409A and the Company concurs with such
belief or the Company (without any obligation whatsoever to do so) independently
makes such determination, the Company shall, after consulting with Executive,
reform such provision in a manner that is economically neutral to the Company to
attempt to comply with



--------------------------------------------------------------------------------

Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A. The Parties hereby acknowledge and
agree that (i) the payments and benefits due to Executive under Section 3 above
are payable or provided on account of Executive’s “separation from service”
within the meaning of Section 409A, (ii) the payments and benefits under this
Agreement are intended to be treated as separate payments for purposes of
Section 409A, and (iii) Executive is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code. Notwithstanding any provision of this
Agreement to the contrary, any payment under this Agreement that is considered
nonqualified deferred compensation subject to Section 409A shall be paid no
earlier than (1) the date that is six months after the date of the Executive’s
separation from service for any reason other than death, or (2) the date of the
Executive’s death. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement.

(b) Withholding. The Company or its affiliates, as applicable, may withhold from
any amounts payable or benefits provided under this Agreement such Federal,
state, local, foreign or other taxes as shall be required to be withheld
pursuant to any applicable law or regulation. Notwithstanding the foregoing,
Executive shall be solely responsible and liable for the satisfaction of all
taxes, interest and penalties that may be imposed on Executive in connection
with this Agreement (including any taxes, interest and penalties under
Section 409A of the Code), and neither the Company nor its affiliates shall have
any obligation to indemnify or otherwise hold Executive harmless from any or all
of such taxes, interest or penalties.

(c) Severability. In construing this Agreement, if any portion of this Agreement
shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.

(d) Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s surviving spouse, heirs, and
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its affiliates, and their respective successors and
assigns. Except as provided in the next sentence, the Company may not assign
this Agreement or delegate any of its obligations hereunder without the prior
written consent of Executive. The Company, however, shall cause any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all or a substantial portion of its business and/or assets
to assume this Agreement expressly in writing and to expressly agree to perform
this Agreement immediately upon such succession in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

(e) Final and Entire Agreement; Amendment. Except with respect to the provisions
of the Employment Agreement expressly referenced herein, this Agreement
(including Exhibit B), together with the Release, represents the final and
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements, negotiations and discussions between the
Parties hereto and/or their respective counsel with respect to the subject
matter hereof. Without limiting the generality of the foregoing, Executive



--------------------------------------------------------------------------------

expressly acknowledges and agrees that except as specifically set forth in this
Agreement, he is not entitled to receive any severance pay, severance benefits,
compensation or employee benefits of any kind whatsoever from the Company and
its affiliates. Any amendment to this Agreement must be in writing, signed by
duly authorized representatives of the Parties, and stating the intent of the
Parties to amend this Agreement.

(f) Governing Law; Jurisdiction. This Agreement and the Release shall be
governed by and construed exclusively in accordance with the laws of the State
of Tennessee. The Parties agree that any conflict of law rule that might require
reference to the laws of some jurisdiction other than Tennessee shall be
disregarded. Each Party hereby agrees for itself and its properties that the
courts sitting in Knox County shall have sole and exclusive jurisdiction and
venue over any matter arising out of or relating to this Agreement, or from the
relationship of the parties, or from Executive’s employment with the Company, or
from the termination of Executive’s employment with the Company, whether arising
from contract, tort, statute, or otherwise, and hereby submits itself and its
property to the venue and jurisdiction of such courts.

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company;

If to the Company: Scripps Networks Interactive, Inc., 9721 Sherrill Boulevard,
Knoxville, Tennessee 37932, Attn: Chief Legal Officer;

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective on
the date of delivery if delivered by hand, on the first business day following
the date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by registered or certified mail.

(h) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or other electronic transmission), each of
which shall be deemed an original, but all of which taken together shall
constitute one original instrument.

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

SCRIPPS NETWORKS INTERACTIVE, INC. By:   /s/ Chris Powell Its:   EVP, Human
Resources EXECUTIVE /s/ Anatolio B. Cruz III Anatolio B. Cruz III



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is entered into by and between Anatolio B.
Cruz III (the “Executive”) and Scripps Networks Interactive, Inc. (the
“Company”) as of the             day of December, 2012.

1. Employment Status. Executive’s employment with the Company and its affiliates
terminated effective as of December 14, 2012.

2. Payments and Benefits. Upon the effectiveness of the terms set forth herein,
the Company shall provide Executive with the benefits set forth in Section 3 of
the Separation Agreement between Executive and the Company dated as of
November 19, 2012 (the “Separation Agreement”), upon the terms, and subject to
the conditions, of the Separation Agreement. Executive agrees that he is not
entitled to receive any additional payments as wages, vacation or bonuses except
as otherwise provided under Sections 2 and 3 of the Separation Agreement.

3. No Liability. This Release does not constitute an admission by the Company or
its affiliates or their respective officers, directors, partners, agents, or
employees, or by Executive, of any unlawful acts or of any violation of federal,
state or local laws.

4. Claims Released by Executive. In consideration of the payments and benefits
set forth in Section 2 of this Release, Executive, on behalf of himself and his
successors, assigns, heirs, executors, and administrators, hereby releases and
forever discharges the Company and its parents, affiliates, associated entities,
representatives, successors and assigns, and their officers, directors,
shareholders, agents and employees (“Releasees”) from all liability, claims and
demands, actions and causes of action, damages, costs, payments and expenses of
every kind, nature or description arising out of his employment relationship
with the Company or the ending of his employment. These claims, demands, actions
or causes of action include, but are not limited to, actions sounding in
contract, tort, discrimination of any kind, and causes of action or claims
arising under federal, state, or local laws, including, but not limited to,
claims under federal, state or local laws, including claims for attorneys’ fees.
Executive further agrees that Executive will neither seek nor accept any further
benefit or consideration from any source whatsoever in respect to any claims
which Executive has asserted or could have asserted against the Company.
Executive represents to his knowledge neither Executive nor any person or entity
acting on Executive’s behalf or with Executive’s authority has asserted with any
federal, state, or local judicial or administrative body any claim of any kind
based on or arising out of any aspect of Executive’s employment with the Company
or the ending of that employment.

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Releasees
as of the date he signs this Release. This Release specifically includes a
waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act. Executive
acknowledges that as of the date he signs this Release, he may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and he voluntarily relinquishes any such rights or claims by signing this
Release.



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Company from (i) any obligation under the Separation Agreement,
including without limitation Sections 2 and 3 of the Separation Agreement; and
(ii) any rights or claims that relate to events or circumstances that occur
after the date that Executive executes this Release. In addition, nothing in
this Release is intended to interfere with Executive’s right to file a charge
with the Equal Employment Opportunity Commission or any state or local human
rights commission in connection with any claim Executive believes he may have
against the Releasees. However, by executing this Release, Executive hereby
waives the right to recover any remuneration, damages, compensation or relief of
any type whatsoever from the Company in any proceeding that Executive may bring
before the Equal Employment Opportunity Commission or any similar state
commission or in any proceeding brought by the Equal Employment Opportunity
Commission or any similar state commission on Executive’s behalf.

5. Bar. Executive acknowledges and agrees that if he should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 3 of the Separation Agreement.

6. FMLA and FLSA Rights Honored. Executive acknowledges that he has received all
of the leave from work for family and/or personal medical reasons and/or other
benefits to which he believes he is entitled under the Company’s policy and the
Family and Medical Leave Act of 1993, as amended. Executive further acknowledges
that he has received all of the monetary compensation, including hourly wages,
salary and/or overtime compensation, to which he believes he is entitled under
the Fair Labor Standards Act, as amended.

7. Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that he was given a period of 21 calendar
days within which to consider and execute this Release, and to the extent that
he executes this Release before the expiration of the 21 day period, he does so
knowingly and voluntarily and only after consulting his attorney. Executive
acknowledges and agrees that the promises made by the Company hereunder
represent substantial value over and above that to which Executive would
otherwise be entitled.

8. Revocation. Executive has a period of 7 calendar days following the execution
of this Release during which Executive may revoke this Release by delivering
written notice to the Company pursuant to Section 8(g) of the Separation
Agreement, and this Release shall not become effective or enforceable until such
revocation period has expired. Executive understands that if he revokes this
Agreement, it will be null and void in its entirety, and he will not be entitled
to any payments or benefits provided in this Release, including without
limitation under Section 2 of the Release.



--------------------------------------------------------------------------------

9. Miscellaneous. This Release is the complete understanding between Executive
and the Company in respect of the subject matter of this Release and supersedes
all prior agreements relating to Executive’s employment with the Company, except
as specifically excluded by this Release. Executive has not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release. In the event that any provision of this Release
should be held to be invalid or unenforceable, each and all of the other
provisions of this Release shall remain in full force and effect. If any
provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Company to carry out the provisions of this Release.

10. Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which taken together shall
constitute one original instrument.

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

 

SCRIPPS NETWORKS INTERACTIVE, INC. By:   /s/ Chris Powell Its:   EVP, Human
Resources EXECUTIVE /s/ Anatolio B. Cruz III Anatolio B. Cruz III



--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION PAYMENT AND BENEFITS

 

§8(e)

  

Description of
Payment/Benefit

  

Payment Terms

(ii)    Pro-rated annual incentive    The annual incentive that would have been
payable to Executive under the annual incentive plan for the 2012 fiscal year
(pro-rated for the number of days worked during the fiscal year), based on
actual performance during the entire fiscal year. Paid in a single lump sum at
the same time that payments are made to other participants in the annual
incentive plan. (iii)    Severance payment    $1,920,000 (represents 2.0 times
the sum of base salary and target annual incentive). Paid in a single lump sum
within 20 calendar days after the Release becomes effective and irrevocable in
accordance with its terms (the “Release Date”). (iv)    Health care coverage   
$33,684 (represents 24 times the monthly medical and dental premiums based on
the level of coverage in effect for you on the Separation Date). First 18 months
paid in a single lump sum within 20 calendar days after the Release Date; final
6 months paid in monthly installments at the same time that such premiums are
due and payable. Continued medical and dental coverage for 2 years following the
Separation Date. (v)    Life insurance    Continued life insurance coverage for
at no cost to Executive for 2 years following the Separation Date. (vi)   
Financial planning    $15,000 (represents the approximate cost of financial
planning services for a period of one year after the Separation Date). Paid in a
single lump sum within 20 calendar days after the Release Date. (vii)   
Outplacement    Outplacement services for a period of one year after the
Separation Date. (viii)    Pension enhancement    The additional retirement
benefits that would have been available if Executive had remained employed until
he attained both age 55 with 10 years of service. Paid in a single lump sum
within 20 calendar days after the Release Date.



--------------------------------------------------------------------------------

Letter of Resignation

November 20, 2012

Scripps Networks Interactive, Inc.

9721 Sherrill Boulevard

Knoxville, TN 37932

Attention: Kenneth W. Lowe, Chairman, President and Chief Executive Officer

Effective on November 30, 2012, I hereby resign from: (i) my position as Chief
Legal Officer and Corporate Secretary of Scripps Networks Interactive, Inc. (the
“Company”) and (ii) any and all positions held by me as an officer or director
of any subsidiaries or affiliates of the Company.

Sincerely,

 

/s/ Anatolio B. Cruz III Anatolio B. Cruz III